Order filed January 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-01010-CV
                                   ____________

                          JANMEL MOORE, Appellant

                                         V.

                       WOODBRIDGE CROSS, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1086225

                                    ORDER

      The notice of appeal in this case was filed December 19, 2016. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before February 6, 2017. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                   PER CURIAM